DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 3/9/22, Applicant, on 6/9/22, amended claims 1-3, 5-11, 13-15, and 20. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The objection to the drawings has been withdrawn in light of Applicant’s amendments to the drawings.
The 35 USC 101 rejection of claims 1-20 are withdrawn in light of Applicant’s amendments and explanations.
Revised 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Note to Applicant on Claim Interpretation 
Examiner is including this note to assist in claim interpretation and to expedite prosecution. Examiner notes that the primary art reference is directed towards determination of tasks in a workflow that is determined through semantic analysis of text stored inside of a database that includes data related to task management. Examiner asserts that while this is not explicitly related to a construction manual as described by the claims, it is functionally equivalent and labelling the data gathered and analyzed does not sufficiently limit the claim language to distinguish over the reference. As the very least the system in Brown as applied to the medical field is analogous to the present invention. Accordingly, Examiner is interpreting the claim language of the present invention to be broader than being only limited to the field of construction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0411170 to Brown et al. (hereafter referred to as Brown) in view of U.S. Patent Number 11120364 to Gokalp et al. (hereafter referred to as Gokalp).
As per claim 1, Brown teaches: 
A non-transitory computer-readable medium storing computer-executable instructions for automatic extraction and assignment of action items that, when executed by at least a processor of a computer, cause the computer to (Paragraph Number [0158]-[0164] teaches a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product can include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out one or more aspects of the present embodiments).
extract one or more portions of a... text to be candidate action items in a set of candidate action items (Paragraph Number [0047] teaches the task assessment component involves the extraction, evaluation and indexing of information from the healthcare information systems/sources 102 regarding healthcare tasks performed, being performed, scheduled for performance and/or anticipated (forecasted) for performance by respective operating entities included in the integrated healthcare system. In this regard, the task assessment module 110 can extract information from various information systems/sources (e.g., the healthcare information systems/sources 102) associated with the respective operating entities regarding all (or grouped subset of) the various healthcare tasks that need to be performed by the respective operating entities from a current point in time and into a defined, upcoming timeframe (e.g., the workday, the next hour, the next 24 hours, the next week, the next month etc.) to satisfy all (or a grouped subset) current and future (e.g., known or forecasted) patient needs. Paragraph Number [0051] teaches the resource assessment module 114 can be configured to extract and evaluate the dynamic operating data 104 regarding the activity of the various healthcare workers in real-time in view of any scheduling constraints for the healthcare workers to determine resource availability data 116 regarding availability of the respective healthcare workers to perform currently pending tasks and/or upcoming tasks (e.g., known, scheduled, and/or forecasted)).
evaluate each true action item with a second machine learning model to allocate each of the true action items to one of a set of construction workflow classes (Paragraph Number [0051] teaches the resource assessment component involves the extraction and evaluation of information from the healthcare information systems/sources 102 regarding the availability of resources of the one or more operating entities to perform the currently pending and upcoming healthcare tasks. In various embodiments, the resources of interest are the individuals (e.g., manual resources) that can perform the healthcare tasks (e.g., the doctors, nurses, therapists, aids, technicians, transportation workers, food service workers, ambulatory technicians, paramedics, etc.), collectively referred to herein as healthcare workers. In this regard, the resource assessment module 114 can be configured to extract and evaluate the dynamic operating data 104 regarding the activity of the various healthcare workers in real-time in view of any scheduling constraints for the healthcare workers to determine resource availability data 116 regarding availability of the respective healthcare workers to perform currently pending tasks and/or upcoming tasks (e.g., known, scheduled, and/or forecasted)).
wherein the second machine learning model performs multiple class classification of the true action items to make the allocation (Paragraph Number [0063] teaches the task definitions/requirements data 202 can identify defined tasks using a unified or standardized classification system that assigns each discrete task with a unique task identifier that identifies the task and identifies or indicates the requirements of the tasks. Paragraph Number [0082] teaches determining information regarding currently pending and forecasted healthcare tasks for performance by one or more operating entities of an integrated healthcare system in accordance with one or more embodiments of the disclosed subject matter. In various embodiments, the task assessment module 108 can include task information extraction component 302, task identification component 304, task grouping component 308, task ordering component 310, attribute defining component 312, task status monitoring component 314, and task indexing component 316 and task assessment machine learning component 318).
transmit the set of true action items to a submittal exchange system to populate one or more workflows (Paragraph Number [0057] teaches the task scheduling and resource assignment optimization module 118 can evaluate the collective state of the entire healthcare environment to determine an optimal scheduling of all (or a grouped subset) of known tasks to be performed (e.g., within a defined, upcoming timeframe). In this regard, the task scheduling and resource assignment module 118 can determine an optimal scheduling (time/location) and resource assignment (specific healthcare workers) arrangement that balances and coordinate constraints, requirements and conditions associated with all tasks with respect to timing, location, and resources to be used for the tasks (e.g., provided by and/or determined by the indexed task data 112), patient needs and preferences (e.g., provided in the static/semi-static system data 106), availability of resources to perform the tasks (e.g., provided by the resource availability data 116), and various attributes associated with the respective resources).
Brown teaches determining action items and applying classification labels to portions of a workflow but does not explicitly teach applying rules to the extracted action items to determine if the action items are valid or invalid which is taught by the following citations from Gokalp:
a natural language text (Col. 1 lines 10-20 teach machine learning combines techniques from statistics and artificial intelligence to create algorithms that can learn from empirical data and generalize to solve problems in various domains such as natural language processing).
apply one or more static rules to each of the candidate action items to distinguish valid and invalid candidate action items in the set (Col. 30 lines 8-27 teach a classifier for a binary classification problem is assumed to be under development in two example scenarios shown in FIG. 12. For each scenario, a respective class distribution ribbon (1204A or 1204B) is shown, with a pair of class boundary indicators. The left indicator 1206A or 1206B may indicate the range of predicted classification scores that are classified as negative with a selected confidence level such as 95%, while the right indicator 1208A or 1208B may indicate the range of predicted classification scores that are classified as positive with the selected confidence level.). Col. 40 lines 10-28 teach rules to determine when a given training iteration is to be considered complete (e.g., when a specified number of epochs is completed, when the difference in a metric value from a previous epoch falls below a threshold, when a specified amount of time has elapsed, when a specified amount of processing resources have been consumed, etc.) may be indicated via iteration completion criteria parameter 2326 in some embodiments. Training completion criteria parameter 2329 may include a set of rules (e.g., the set of diagnosis tests that have to be passed, an overall training budget expressed in terms of resource usage or time, etc.) to be used by the classification service to stop scheduling further training iterations).
evaluate each valid candidate action item with a first machine learning model trained to identify action items to determine the valid candidate action item as one of either (i) a true action item that has been correctly identified as an action item or (ii) not a true action item due to false identification as an action item (Col. 29 lines 46-66 teach a particular classifier (which may be referred to as the “published” or “final” classifier) may be used to obtain classification predictions with respect to one or more data items that were not used for the training iterations, and the obtained predictions may be provided to one or more destinations in various embodiments. The published classifier that is used to make post-training classification predictions may also be trained using at least some data items whose labels were obtained from the label providers. Col. 48 lines 26-61 teach a number of metrics may be collected with regard to individual training iterations as well as for sequences of training iterations, and such metrics may be used to generate training status indicators that can be presented visually to users/clients of the service, such as data scientists that may wish to analyze/debug the training progress in various embodiments. Corresponding to individual ones of a plurality of classifier training iterations whose training sets include labels obtained via the feedback sessions, respective sets of metrics, status indicators and/or diagnosis tests may be identified in various embodiments (element 2810). Such indicators may include, among others, (a) a representation of a fraction of a group of data items for which classification results that have been obtained in a particular classifier training iteration do not meet a threshold criterion and/or (b) a representation of a stability trend of a particular training metric over a plurality of classifier training iterations in some embodiments. (See also Col. 40 lines 10-28)).
wherein the first machine learning model is trained using action items that are correctly labeled as true action items (Col. 11 lines 7-33 teach a wide variety of metrics may be indicated via the programmatic interfaces in different embodiments, depending on the type of classification problem (binary versus multi-class) being addressed: such as (among others) positive predictive value (PPV), negative predictive value (NPV), accuracy, prevalence, precision, false discovery rate, false omission rate, recall, sensitivity, diagnostic odds ratio, coverage, and/or an F1 score. (170) A number of metrics may be collected with regard to individual training iterations as well as for sequences of training iterations, and such metrics may be used to generate training status indicators that can be presented visually to users/clients of the service, such as data scientists that may wish to analyze/debug the training progress in various embodiments. Corresponding to individual ones of a plurality of classifier training iterations whose training sets include labels obtained via the feedback sessions, respective sets of metrics, status indicators and/or diagnosis tests may be identified in various embodiments (element 2810). Such indicators may include, among others, (a) a representation of a fraction of a group of data items for which classification results that have been obtained in a particular classifier training iteration do not meet a threshold criterion and/or (b) a representation of a stability trend of a particular training metric over a plurality of classifier training iterations in some embodiments. (See also Col. 29 lines 46-66 and Col. 40 lines 10-28)).
Both Brown and Gokalp are directed extracting and training data utilizing machine learning. Brown discloses determining action items and applying classification labels to portions of a workflow. Gokalp improves upon Brown by disclosing applying rules to the extracted action items to determine if the action items are valid or invalid. One of ordinary skill in the art would be motivated to further include applying rules to the extracted action items to determine if the action items are valid or invalid, to efficiently eliminate invalid, repeated, or unnecessary workflow steps which allows for more streamlined creation of workflows.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of determining action items and applying classification labels to portions of a workflow in Brown to further utilize applying rules to the extracted action items to determine if the action items are valid or invalid as disclosed in Gokalp, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, claim 9 recites a computer implemented method that performs steps substantially similar to those performed by the system found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 15, Brown teaches:
A computing system for automatic extraction and assignment of action items, the system comprising: a processor; a memory operably connected to the processor; a non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions that when executed by at least the processor cause the computing system to (Paragraph Number [0158]-[0164] teaches a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product can include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out one or more aspects of the present embodiments).
The remainder of the claim language recites a method that performs steps substantially similar to those performed by the system found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 10, and 16, the combination of Brown and Gokalp teaches each of the limitations of claim 1, 9, and 15 respectively.
In addition, Brown teaches:
wherein the instructions further cause the computer to:  generate a graphical user interface configured to present the action items for user review of the determinations and workflow class allocations of the action items (Paragraph Number [0108] teaches learning classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing user behavior, receiving extrinsic information) so that the learning classifier is used to automatically determine according to predetermined criteria which action to take. Paragraph Number [0180] teaches a user can enter commands and information into the computer 1302 through one or more wired/wireless input devices, e.g., a keyboard 1338, a touch screen 1340, and a pointing device, such as a mouse 1342 (See also Paragraph Numbers [0063] and [0107])).
accept one or more user inputs through the graphical user interface that corrects one or more of the determination or allocated workflow class of one or more of the action items (Paragraph Number [0063] teaches the task definitions/requirements data 202 can include predefined information that identifies discrete healthcare tasks that are performed by one or more healthcare workers of a healthcare system. The healthcare tasks can include various types of tasks that are performed by a single operating entity and/or that are performed in an integrated healthcare system, including but not limited to, clinical tasks, administrative tasks, EVS tasks, transportation services tasks, food services tasks, technical tasks, ambulatory tasks, and the like. In various embodiments, the task definitions/requirements data 202 can identify defined tasks using a unified or standardized classification system that assigns each discrete task with a unique task identifier that identifies the task and identifies or indicates the requirements of the tasks).
train the first machine learning model in response to each user input that corrects the determination of one of the action items to indicate that the action item is a true action item (Paragraph Number [0107] teaches the task assessment machine learning component 318 can employ various types of machine learning techniques for learning explicitly or implicitly how segment care plan information into discrete tasks, how to group tasks, and/or how to order tasks via an automatic classification system and process. Inferring or learning can employ a probabilistic or statistical-based analysis to infer an action that is to be executed. For example, in some implementations, a support vector machine (SVM) classifier can be employed. Other learning approaches that can be employed by the task assessment machine learning component 318 can include usage of neural networks (e.g., including deep neural networks, deep adversarial neural networks, convolutional neural networks, and the like), Bayesian networks, decision trees, a nearest neighbor algorithms, boosting algorithm, gradient boosting algorithms, linear regression algorithms, k-means clustering algorithms, association rules algorithms, q-learning algorithms, temporal difference algorithm, and probabilistic classification models providing different patterns of independence can be employed. Learning as used herein also is inclusive of statistical regression that is utilized to develop models of priority).
train the second machine learning model in response to each user input that corrects the allocated workflow class of one of the action items (Paragraph Number [0106] teaches these machine learning and/or AI schemes can involve the development, training (e.g., by the task assessment machine learning component 318), and/or application (e.g., by the task identification component 304, the task grouping component 308, the task ordering component 310, etc.) of various machine learning models based on analysis of historical data provided by the one or more healthcare information systems/sources 102 regarding the historical operations of the healthcare system under various dynamic operating conditions/contexts. In this regard, in some embodiments, using various machine learning techniques, the task assessment machine learning component 318 can develop and/or train one or more machine learning models, including one or more task identification models (for application by the task identification component 304) configured to evaluate dynamic operating data 104 in real-time in view of coinciding static/semi-static system data 106 to identify discrete pending and/or forecasted healthcare tasks for assigning to a single healthcare worker or group of healthcare workers).
As per claims 3 and 11, the combination of Brown and Gokalp teaches each of the limitations of claim 1 and 2, and 9 and 10 respectively.
Brown teaches determining action items and applying classification labels to portions of a workflow but does not explicitly teach applying rules to the extracted action items to determine if the action items are valid or invalid which is taught by the following citations from Gokalp:
wherein the instructions that cause the computer to generate the graphical user interface further cause the computer to: present each action item labeled as determined to be a true action item in a row that includes a selectable button which when selected changes a label of the action item of the row to indicate that the action item is not a true action item (Col 23 lines 12-57 teach the items displayed may be selected and presented in an order based on the extent to which they may contribute to faster learning and convergence of the classifier being generated, with those items that are estimated to provide greater benefits towards learning being presented before items that are expected to provide smaller benefits. In the scenario depicted in FIG. 7, for example, item 714A may be presented before item 714B under the assumption that the positive impact or learning contribution, with respect to the quality of the classifier obtained in one or more subsequent training iterations, of providing a label for item 714A may exceed (or at least be no smaller than) the positive impact of providing a label for item 714B. To help the user make label selection decisions, in at least some embodiment's terms that are correlated with membership in a given class may be highlighted in the item title 719, description details 717 and/or summarized attributes 718. Col. 26 lines 6-65 teach a drop-down menu of the currently defined/assigned labels, as well as an interface element which can be used to add a new user-defined label, may be presented in response to a programmatic interaction such as a mouse click within the label filter interface element 1004).
present each action item labeled as determined to be not a true action item in a row (i) where text in the row is struck through or the background is shaded to indicate that the action item is not a true action item (Col. 26 lines 6-36 teach although the item 914 is currently designated as a member of class B, a number of token sets 910 that are highly correlated with class A (and are therefore highlighted using color C1) may have been identified by the classification service based at least in part on analysis performed using one or more versions of the classifiers trained thus far, and no token sets that are highly correlated with class B may have been found in the depicted scenario. A suggestion or request 920 for the user to reconsider the previously provided Class B label 922 may be included in the presented visualization data set in the depicted embodiment. In some embodiments, a prediction score which indicates that the current user-suggested label is incorrect may be indicated in the reconsideration request, while in other embodiments such a score may not necessarily be displayed. Other types of cues, such as a background color for the item information which suggests that the current label may potentially be inaccurate, may be used as indicators of reconsideration request in some embodiments. Note that at least in one embodiment, the request to reconsider a previously-supplied label may be sent to a different individual/user than the source of the previously-supplied label—e.g., to one of a set of trusted individuals who are permitted to change previously-provided labels).
and (ii) that includes a selectable button which when selected changes a label of the action item of that row to indicate that the action item is a true action item (Col. 26 lines 6-65 teaches a suggestion or request 920 for the user to reconsider the previously provided Class B label 922 may be included in the presented visualization data set in the depicted embodiment. In some embodiments, a prediction score which indicates that the current user-suggested label is incorrect may be indicated in the reconsideration request, while in other embodiments such a score may not necessarily be displayed. Other types of cues, such as a background color for the item information which suggests that the current label may potentially be inaccurate, may be used as indicators of reconsideration request in some embodiments. Note that at least in one embodiment, the request to reconsider a previously-supplied label may be sent to a different individual/user than the source of the previously-supplied label—e.g., to one of a set of trusted individuals who are permitted to change previously-provided labels. The classes to which data items are to be eventually assigned (e.g., Class A and Class B in the binary classification examples shown in FIG. 8 and FIG. 9), which may be selected by the initiator or manager of the classification workflow, may be referred to as the target classes. A drop-down menu of the currently defined/assigned labels, as well as an interface element which can be used to add a new user-defined label, may be presented in response to a programmatic interaction such as a mouse click within the label filter interface element 1004).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 4 and 12, the combination of Brown and Gokalp teaches each of the limitations of claim 1 and 2, and 9 and 10 respectively.
Brown teaches determining action items and applying classification labels to portions of a workflow but does not explicitly teach applying rules to the extracted action items to determine if the action items are valid or invalid which is taught by the following citations from Gokalp:
wherein the instructions that cause the computer to generate the graphical user interface further cause the computer to present a selectable menu for a workflow class field in at least one row, which when a different menu option is selected changes the allocated construction workflow class of the action item of that row. (Col. 26 lines 6-65 teaches a suggestion or request 920 for the user to reconsider the previously provided Class B label 922 may be included in the presented visualization data set in the depicted embodiment. In some embodiments, a prediction score which indicates that the current user-suggested label is incorrect may be indicated in the reconsideration request, while in other embodiments such a score may not necessarily be displayed. Other types of cues, such as a background color for the item information which suggests that the current label may potentially be inaccurate, may be used as indicators of reconsideration request in some embodiments. Note that at least in one embodiment, the request to reconsider a previously-supplied label may be sent to a different individual/user than the source of the previously-supplied label—e.g., to one of a set of trusted individuals who are permitted to change previously-provided labels. The classes to which data items are to be eventually assigned (e.g., Class A and Class B in the binary classification examples shown in FIG. 8 and FIG. 9), which may be selected by the initiator or manager of the classification workflow, may be referred to as the target classes. A drop-down menu of the currently defined/assigned labels, as well as an interface element which can be used to add a new user-defined label, may be presented in response to a programmatic interaction such as a mouse click within the label filter interface element 1004).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 5, 13, and 18, the combination of Brown and Gokalp teaches each of the limitations of claim 1, 9, and 15 respectively.
In addition, Brown teaches:
wherein the instructions further cause the computer to: accept one or more user inputs to correct one or more of the determination or allocated workflow class of one or more action items extracted from text of a second construction project manual (Paragraph Number [0063] teaches the task definitions/requirements data 202 can include predefined information that identifies discrete healthcare tasks that are performed by one or more healthcare workers of a healthcare system. The healthcare tasks can include various types of tasks that are performed by a single operating entity and/or that are performed in an integrated healthcare system, including but not limited to, clinical tasks, administrative tasks, EVS tasks, transportation services tasks, food services tasks, technical tasks, ambulatory tasks, and the like. In various embodiments, the task definitions/requirements data 202 can identify defined tasks using a unified or standardized classification system that assigns each discrete task with a unique task identifier that identifies the task and identifies or indicates the requirements of the tasks).
train the first machine learning model in response to each user input that  corrects the determination of an action item extracted from text of a second construction project manual (Paragraph Number [0107] teaches the task assessment machine learning component 318 can employ various types of machine learning techniques for learning explicitly or implicitly how segment care plan information into discrete tasks, how to group tasks, and/or how to order tasks via an automatic classification system and process. Inferring or learning can employ a probabilistic or statistical-based analysis to infer an action that is to be executed. For example, in some implementations, a support vector machine (SVM) classifier can be employed. Other learning approaches that can be employed by the task assessment machine learning component 318 can include usage of neural networks (e.g., including deep neural networks, deep adversarial neural networks, convolutional neural networks, and the like), Bayesian networks, decision trees, a nearest neighbor algorithms, boosting algorithm, gradient boosting algorithms, linear regression algorithms, k-means clustering algorithms, association rules algorithms, q-learning algorithms, temporal difference algorithm, and probabilistic classification models providing different patterns of independence can be employed. Learning as used herein also is inclusive of statistical regression that is utilized to develop models of priority).
train the second machine learning model in response to each user input that corrects the allocated workflow class of an action item extracted from text of a second construction project manual (Paragraph Number [0106] teaches these machine learning and/or AI schemes can involve the development, training (e.g., by the task assessment machine learning component 318), and/or application (e.g., by the task identification component 304, the task grouping component 308, the task ordering component 310, etc.) of various machine learning models based on analysis of historical data provided by the one or more healthcare information systems/sources 102 regarding the historical operations of the healthcare system under various dynamic operating conditions/contexts. In this regard, in some embodiments, using various machine learning techniques, the task assessment machine learning component 318 can develop and/or train one or more machine learning models, including one or more task identification models (for application by the task identification component 304) configured to evaluate dynamic operating data 104 in real-time in view of coinciding static/semi-static system data 106 to identify discrete pending and/or forecasted healthcare tasks for assigning to a single healthcare worker or group of healthcare workers).
As per claims 6, 14, and 19, the combination of Brown and Gokalp teaches each of the limitations of claim 1, 9, and 15 respectively.
In addition, Brown teaches:
wherein the instructions further cause the computer to: collect a training set of digital action items correctly labeled as determined to be true and  correctly allocated to a workflow class from a database (Paragraph Number [0106] teaches these machine learning and/or AI schemes can involve the development, training (e.g., by the task assessment machine learning component 318), and/or application (e.g., by the task identification component 304, the task grouping component 308, the task ordering component 310, etc.) of various machine learning models based on analysis of historical data provided by the one or more healthcare information systems/sources 102 regarding the historical operations of the healthcare system under various dynamic operating conditions/contexts. Using various machine learning techniques, the task assessment machine learning component 318 can develop and/or train one or more machine learning models, including one or more task identification models (for application by the task identification component 304) configured to evaluate dynamic operating data 104 in real-time in view of coinciding static/semi-static system data 106 to identify discrete pending and/or forecasted healthcare tasks for assigning to a single healthcare worker or group of healthcare workers).
train the first machine learning model to recognize true action items with the training set (Paragraph Number [0106] teaches using various machine learning techniques, the task assessment machine learning component 318 can develop and/or train one or more machine learning models, including one or more task identification models (for application by the task identification component 304) configured to evaluate dynamic operating data 104 in real-time in view of coinciding static/semi-static system data 106 to identify discrete pending and/or forecasted healthcare tasks for assigning to a single healthcare worker or group of healthcare workers).
train the second machine learning model to allocate action items using the training set (Paragraph Number [0106] teaches using various machine learning techniques, the task assessment machine learning component 318 can develop and/or train one or more machine learning models, including one or more task identification models (for application by the task identification component 304) configured to evaluate dynamic operating data 104 in real-time in view of coinciding static/semi-static system data 106 to identify discrete pending and/or forecasted healthcare tasks for assigning to a single healthcare worker or group of healthcare workers).
As per claim 7, the combination of Brown and Gokalp teaches each of the limitations of claim 1.
Brown teaches determining action items and applying classification labels to portions of a workflow but does not explicitly teach applying rules to the extracted action items to determine if the action items are valid or invalid which is taught by the following citations from Gokalp:
wherein the instructions further cause the computer to: collect a training set of digital action items that includes both digital action items correctly labeled as determined to be true and digital action items that are unlabeled as to whether or not they are true from a database (Col 5 lines 3-45 teach the set of classes into which data items are eventually to be categorized for a given classification problem, and for which respective labels may be required for at least some data items to be used as members of the classifier training data, may be termed “target” classes in at least some embodiments. Binary as well as multi-class classification efforts may be supported by the classification service in at least some embodiments. A given training iteration may include obtaining, via an interactive programmatic interface, respective class labels for at least some data items of a particular set of data items identified as candidates for labeling feedback in a previous interactive training iteration. At least some class labels may be obtained asynchronously with respect to the start or end of the given training iteration — that is, individuals selected as label providers may submit respective batches of one or more labels at any convenient time relative to training iterations being performed by the computing devices. The given training iteration may also comprise generating, using one or more classifiers, classification predictions corresponding to a test set of data items. An individual classifier may be trained using a training set that includes at least a portion of a data item of the particular set for which labels were obtained). 
train the first machine learning model to recognize true action items with the training set (Col 5 lines 46-55 teach after the overall training completion criteria have been satisfied, a particular classifier (which may be referred to as the “published” or “final” classifier) may be used to obtain classification predictions with respect to one or more data items that were not used for the training iterations, and the obtained predictions may be provided to one or more destinations. The published classifier that is used to make post-training classification predictions may also be trained using at least some data items whose labels were obtained from the label providers).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 8 and 20, the combination of Brown and Gokalp teaches each of the limitations of claim 1 and 15 respectively.
Brown teaches determining action items and applying classification labels to portions of a workflow but does not explicitly teach applying rules to the extracted action items to determine if the action items are valid or invalid which is taught by the following citations from Gokalp:
wherein the natural language text is a construction project manual written in natural language, and the instructions further causing the computer to write each extracted candidate action item in a standardized format including a section number, section title, and expected item field to a network-based non-transitory storage device (Col. 1 lines 10-20 teach machine learning combines techniques from statistics and artificial intelligence to create algorithms that can learn from empirical data and generalize to solve problems in various domains such as natural language processing. Col. 51 line 59 - Col. 52 line 11 teaches I/O interface 9030 may be configured to coordinate I/O traffic between processor 9010, system memory 9020, and any peripheral devices in the device, including network interface 9040 or other peripheral interfaces such as various types of persistent and/or volatile storage devices. I/O interface 9030 may perform any necessary protocol, timing or other data transformations to convert data signals from one component (e.g., system memory 9020) into a format suitable for use by another component (e.g., processor 9010). I/O interface 9030 may include support for devices attached through various types of peripheral buses, such as a variant of the Peripheral Component Interconnect (PCI) bus standard or the Universal Serial Bus (USB) standard, for example. The function of I/O interface 9030 may be split into two or more separate components, such as a north bridge and a south bridge, for example. Also, in some embodiments some or all of the functionality of I/O interface 9030, such as an interface to system memory 9020, may be incorporated directly into processor 9010). 
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claim 17, the combination of Brown and Gokalp teaches each of the limitations of claims 15 and 16. In addition, claim 17 recites limitations that are substantially similar to those recited by claims 3 and 4 and as such, claim 17 is rejected for the same reasons put forth in regard to claims 3 and 4.

Response to Argument
Applicants arguments filed 6/9/2022 have been fully considered but they are not fully persuasive.
Applicant argues that the amended claims do not recite material analogous to court identified abstract concepts and if it did, recites a practical application of the abstract concepts recited. (See Applicant’s Remarks, 6/9/2022, pgs. 20-25). Examiner agrees with Applicant’s analysis in light of the amendments to claims 1, 9, and 15. As such, the 35 USC 101 rejection of claims 1-20 are withdrawn as the claims are found to be eligible in that they are directed towards a software solution to a problem that is rooted in computer technology.
Applicant argues that the previously cited references do not teach the amended claim limitations recited in the independent claims. (See Applicant’s Remarks, 6/9/2022, pgs. 25-32). Examiner notes that these arguments are moot in light of the new citations and new grounds of rejection. Examiner notes that new citations from the Brown and Gokalp references have been applied in response to Applicant’s amended independent claims and to further support Examiner’s position. In response to Applicant’s assertions, Examiner directs Applicant to review these citations which are presented above in the new 35 USC 103 rejection

Conclusion
Applicant’s amendments to the claims necessitated the new grounds of rejection presented above. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624